Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 3 and 5 are pending.
Claims 1, 3, 5 are amended by examiner’s amendment.
Claims 6-7 and 12-13 are cancelled by examiner’s amendment.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Logan Buck on 8/4/2022.
The application has been amended as follows: 

Cancel claims 6-7 and 12-13.

1. (Currently Amended) A method for increasing crop yield of a plant from genus Setaria comprising transforming a plant with an ABC transporter protein-encoding sequence comprising SEQ ID NO: 1, or at least one ABC transporter protein-encoding sequence with at least 95% identity to SEQ ID NO: 1 that encodes a protein, wherein the ABC transporter protein-encoding sequence is operably linked to a heterologous promoter comprising SEQ ID NO: 5, and wherein the crop yield is increased by at least 24% as compared to a control plant.

3. (Currently Amended) A plant from genus Setaria having stably incorporated into its genome an ABC transporter protein-encoding sequence comprising SEQ ID NO: 1, or at least one ABC transporter protein-encoding sequence with at least 95% identity to SEQ ID NO: 1, wherein the ABC transporter protein-encoding sequence is operably linked to a heterologous promoter comprising SEQ ID NO

5. (Currently Amended) A seed from genus Setaria transformed with a ABC transporter protein-encoding sequence comprising SEQ ID NO: 1, or at least one ABC transporter protein-encoding sequence with at least 95% identity to SEQ ID NO: 1, wherein the ABC transporter protein-encoding sequence is operably linked to a heterologous promoter comprising SEQ ID NO: 5, and wherein a yield of a plant grown from said seed is increased by at least 24% as compared to a control plant.

Reasons for allowance
	The claimed invention is free of the prior art and not obvious in view of the prior art. The closest prior art references to SEQ ID NO: 1 provide no teachings or suggestions which would make obvious a method of transforming a plant from genus Setaria linked to promoter SEQ ID NO: 5 with the expectation of at least 24% increased crop yield. The applicant has demonstrated that expression of SEQ ID NO: 1 linked to promoter SEQ ID NO: 5 can increase the crop yield in Setaria viridis by over 24% (Table 5, particularly events 131220-19B and 131220-26 (see also Table 2, which defines the constructs of Table 5)).

Conclusion
Claims 1, 3 and 5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663